Title: To Thomas Jefferson from Benjamin Harrison, 8 May 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Council Chamber May 8th 1784.

I received your favor by post and shall lay the enclosures before the Assembly as soon as a sufficient number of members arrive to make a house.
It will give me great pleasure to hear certainly that the noted bills are taken up and paid on the other side of the water. If they are not I think you will not collect a sufficient sum to do it on this.
From what I can at present judge I think there will be more new than old members in the present Assembly and of course a change of measures is to be expected, but whether this will be a misfortune or not time alone can discover. My compliments to Mr. Hardy. I have received his obliging favor. He must wait for a return till I have something worth notice to communicate. I am &c., B. H.
 